      Case: 1:19-cv-00755-CAB Doc #: 45 Filed: 11/26/19 1 of 2. PageID #: 250



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO


 JOSEPH FILAK, JR.,

                Plaintiff,
                                                        CASE NO. 1:19-CV-00755-CAB
        vs.

 TRANSWORLD SYSTEMS, INC., et al.,                      JUDGE CHRISTOPHER A. BOYKO

                Defendants.


                                  NOTICE OF SETTLEMENT


               Plaintiff, JOSEPH FILAK, JR., by Counsel, hereby notifies the Court that he has

reached a settlement that resolves his claims against Defendant, TRANSWORLD SYSTEMS

INC. and NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-3. The parties are

diligently working to obtain signatures on a Settlement Agreement and Mutual Release which

has already been prepared and agreed upon by undersigned counsel. Pending endorsement of the

settlement agreement, the parties shall timely file the proper form of dismissal.


                                                     Respectfully submitted,
                                                     JOSEPH FILAK, JR.

                                                     By:           /s/
                                                     Leonard A. Bennett, Esq.
                                                     CONSUMER LITIGATION ASSOCIATES, P.C.
                                                     763 J. Clyde Morris Boulevard, Suite 1-A
                                                     Newport News, Virginia 23601
                                                     Telephone: (757) 930-3660
                                                     Fax: (757) 930-3662
                                                     Email: lenbennett@clalegal.com
      Case: 1:19-cv-00755-CAB Doc #: 45 Filed: 11/26/19 2 of 2. PageID #: 251




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of November, 2019, I caused a true and

correct copy of the foregoing document to be filed using the Clerk of Court’s CM/ECF system,

which then caused a notice of electronic filing to be sent to all Counsel of Record.


                                                     By:           /s/
                                                     Leonard A. Bennett, Esq.
                                                     CONSUMER LITIGATION ASSOCIATES, P.C.
                                                     763 J. Clyde Morris Boulevard, Suite 1-A
                                                     Newport News, Virginia 23601
                                                     Telephone: (757) 930-3660
                                                     Fax: (757) 930-3662
                                                     Email: lenbennett@clalegal.com
